Harwell, Justice:
This is a workers compensation case. Appellant attempted to appeal an order of a single commissioner directly to the circuit court. The circuit court dismissed the appeal. We affirm.
We have previously addressed the issue of whether an appeal from a single commissioner’s decision can be taken *60directly to the circuit court without first being reviewed by the full commission. In Riddle v. Fairforest Finishing Co., 198 S. C. 419, 426, 18 S. E. (2d) 341, 344 (1942), we concluded:
Thus, it seems to us made plain, that the intention of the legislature was to provide for the disposition of a claim made to the Industrial Commission by the orderly process of a hearing before a single commissioner, or a deputy appointed by the full commission; a review, by the full commission, of the single commissioner’s award; an appeal from an award by the full commission to the Court of Common Pleas; and an appeal from the Court of Common Pleas to the Supreme Court.
The holding in Riddle was based on sections 58 through 60 of the Worker’s Compensation Act of 1935. 1936 S. C. Acts 1259-60. These sections are substantively identical to the current code sections which set forth the mechanics for appealing a single commissioner’s decision. See S. C. Code Ann. §§ 42-17-40 to -60 (1976, as amended). Our prior holding in the Riddle case is dispositive of this issue. See also, e.g., Greer v. Greenville County, 245 S. C. 442, 141 S. E. (2d) 91 (1965); Walsh v. U. S. Rubber Company, 238 S. C. 411, 120 S. E. (2d) 685 (1961); Wall v. C. Y. Thomason Company, 232 S. C. 153, 101 S. E. (2d) 286 (1957).
We affirm the circuit court’s dismissal of appellant’s appeal.
Affirmed.
Ness, C. J., and Gregory, Chandler and Finney, JJ., concur.